Title: From John Quincy Adams to Thomas Boylston Adams, 12 March 1808
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 12. March 1808.

I begin by congratulating you upon the birth of your daughter Elizabeth, of which I had never heard, untill I received your letter of 19th: ulto: although we had been three or four weeks in daily expectation of receiving the news, and as this is intelligence of peculiar interest to the Ladies, there was scarcely a day pass’d, but upon my return home, my wife’s enquiries were, of advices from Quincy, and the increase of the family—I pray that this newcomer together with her elder sister, may prove a comfort to your succeeding years, and in due time the happiness of another’s youth, and the promise of succeeding generations.
Your alarms and anxieties on the subject of the judiciary, are more earnest than the occasion requires—I refer you, for my sentiments to a long letter, which I wrote a few days since to your father—My faith in the theory of judicial Independence has been somewhat staggered, by the batteries of experience; but I have not yet abandoned it altogether, and I am willing to try the experiment a little longer—This disposition is also felt by so many members of both Houses of Congress, that no Judges will be unseated during the present Session—What the next will bring forth, is not given to me to say.
Your reasoning upon the report, transmitted by Major Jackson’s Correspondent, that I had voted for myself, at Bradley’s meeting was very sound as far as it went—If I had been capable of voting for myself, I should hardly have had the modesty to wait untill the second ballot—The truth is that I did attend the meeting, but not without invitation—that I did vote, but not for myself—Who it was that put in the ballot bearing my name, I am utterly ignorant, as well as of his motive—Who was Major Jackson’s Correspondent I do not absolutely know, but I can shrewdly conjecture—His motives I understand tolerably well; and thereby hangs a tale—
Mr Bradley’s printed circular to convene the meeting was dated the 19th: of January—On the 20th: he address’d one of them to me, and delivered it personally to me—I read it—asked no questions; and told him I would attend—I knew not who else was invited, or whether other federalists besides myself were included in it under the denomination of Republican members—Between that day, and the 23d. (when the meeting was held) I heard more than one federal member ask Mr: Bradley for an invitation, in a jocular manner indeed, but apparently with an inclination to obtain it, and with obvious disappointment, at his eluding the solicitation—The disposition to favour Mr: Madison’s election was not even concealed in this courtship of invitation; but I know not wherefore—It did not succeed—Some days after the meeting, when it was generally known, that I had been the only federalist invited, I asked Mr: Bradley why he had invited me—He said it was because I had received marks of confidence from the Republicans among my own Constituents, and referr’d immediately to the meeting at the State-House in Boston last Summer, and to my name appearing on the Committee appointed upon that occasion—
Jackson’s Correspondent I take to have been one of these Gentlemen, who had asked invitations for themselves—they too had enquired of Bradley, why they should not receive an invitation, since he had sent one to me—Bradley, to get rid of their importunity, said to one of them that he had not sent me an invitation; and although the person to whom this was said knew very well, what Bradley meant, yet on these words, he wrote to Jackson that I had attended, without invitation—The rest of the Story, about my vote in my own hand-writing, was all of his own invention.
In the Gazette of the United States there appeared a contradiction of this miserable slander, in reply to which Jackson’s Correspondent took the field again—I know not who was the writer of the piece in Bronson’s paper, and knew nothing of it untill its appearance in print—You will observe the bullying style of the reply, and the readiness which the writer professes to maintain his words like a Gentleman—Now the distinction upon which this Gentleman, insists upon his charge that I attended the meeting without invitation is this—Bradley told him that he had not sent me an invitation; but he added, or at least the Gentleman knew, that Bradley had delivered the invitation to me himself. But he takes post at the word sent, to charge me with attending the meeting without invitation, and finding this contradicted, renews the charge, affirms that Bradley told him he had not sent me an invitation; that I attended without such invitation, and that he is ready to exchange names with Bronson’s Correspondent; whom he has reason to believe to be me, or rather Bradley, at my instance—Whether this itch for shooting me down in a duel, would have stood the test of a determination on my part to gratify it, is perhaps not perfectly clear—The same dueling itch in a bad cause, and probably in the same person, has cost Gardenier, all but his life—For Gardenier as I am well informed would not have fought, but for a stimulus from the same quarter—However this may be, upon the best reflection I could give the subject, I concluded to take no notice of the publication—
You may perhaps think it extraordinary, that on an occasion of so little significancy, and where my only real offence against this valiant federalist was, that I had received an invitation to Bradley’s meeting, which he could not obtain, even by asking for it, there should have arisen a malignity so absurd, and so rancorous in his mind against me—To explain this, it would be necessary for me to give you the history, of at least the last and the present Session of Congress, and also of some secret and personal history, which I am not at liberty to tell. There are federalists, who in the present state of Affairs, are anxious to negotiate themselves into favour with Mr: Madison and his friends—They have been very desirous to obtain admission into the corps of his supporters—Now according to their mode of reasoning, an invitation to Bradley’s Meeting was the test of this Admission, and when they found me thus admitted, and themselves excluded, if you will trace the workings of certain passions, upon souls at once aspiring and groveling, you will discover the key to the letters from Major Jackson’s correspondent—They fancied that I too had been negotiating for the same purpose as themselves, and they were stung to the heart, at the thought that my negotiation had succeeded, while theirs had failed—They found selfish motives at the bottom of their own system of public conduct, and they imputed them to me—They knew themselves; but they did not know me—The truth is, that while they were making advances, I was receiving them—While they were soliciting pledges of personal support and local influence, I was rejecting them—while they were offering themselves to Market, I was explicitly declaring, that in any support I might ever give to this or any future Administration, I had no personal views whatsoever—Nothing to ask—nothing to wish. This Answer I was giving, to overtures of no equivocal nature.
I have sent you the newspaper, containing the protest, against Mr. Bradley’s Convention, and against the nomination of Mr. Madison, signed by seventeen members of Congress, four of whom are from Virginia, six from Pennsylvania, six from New-York, and one from South-Carolina—The stamp of the composition is that of Mr. John Randolph, and it is understood to be the signal of a coalition between the supporters of Messrs: Clinton and Monroe—There are some other facts and some rumours in circulation connected with the appearance of this protest, which I shall now mention for your amusement, and which I commit to your discretion—
The lieutenant-governor of Virginia, Mr: M’Rae, one of the principal friends of Mr: Monroe is here—deputed (as is said) for the purpose of forming the coalition—The first proposition (as alledged; though I can hardly credit this) was that Mr. Clinton should agree to serve as Vice-President, Mr. Monroe to be substituted instead of Mr. Madison for the Presidency—This however, if made, was rejected, and ultimately the order was reversed—Mr. Clinton to be supported, for the great house—and Mr. Monroe to come in as Vice President—This point however seems to be conditionally conceded; and the protest is in the nature of a manifesto, proclaiming the principles of the association—The proscription of federalists, and of any yazoo compromise, are to be the fundamental articles of the compact—It is remarkable that about three weeks since, a Yazoo Petiton, came for the first time from New-York, and was presented in Senate by Dr. Mitchell—The Vice-President then in conversation with me, express’d himself fully in favour of a compromise of this claim, as he had often done before—Whether the protest is to pledge him against it, Time will perhaps discover—It is also known as a fact, that hitherto, much of Mr. Monroe’s expectation in Virginia, has been of support from federal assistance; which Madison’s canvassers have used as a heavy engine against Monroe—The inference then seems to be, that the Monroe party in Virginia, having abandoned all hopes of success in running him for the Presidency, are now resolved to put up with the second place for him, and entirely to discard that federal assistance upon which they had previously relied.
The inveteracy between the Monroites and the Madisonians in Virginia, is great and daily increasing. Mr. Monroe is to publish a Book—A view of the conduct of the Executive, number two—This is to open the eyes of the Nation to the faults of Mr. Jefferson’s administration of late years, in relation to foreign Affairs—It is to shew that Mr. Monroe was compell’d to sign the obnoxious Treaty of 31. Decr: 1806. because nothing better could be obtained—That nothing better could be obtained because at the critical moment, when Mr: Monroe was on the point of getting every thing we could  colleague was sent out to defeat him; and that the colleague was sent out to defeat him, by Mr: Madison’s influence, and for the purpose of getting the start of Monroe, in the race of popularity, which was to terminate in the presidential chair—
The Coalition, if really settled and understood, to the extent, which I have some reason to believe it is, will constitute a formidable phalanx against Mr. Madison’s election—One of its first effects must be to compel Madison’s friends, to change their candidate for the Vice-Presidency—Else they might be placed in a very perplexing dilemma—For if they vote for Mr: Clinton as Vice-President, while his own friends vote for him as President, and Monroe as Vice-President, unless Madison should obtain a majority of the whole number of Electors, Mr. Clinton may become at once one of the three candidates from among whom the house of Representatives must select the President, and one of the two, from whom the Senate will have to chuse the V.P—and by declining the latter, may leave Monroe to the certainty of being Vice-President, and oblige the house either to prefer him to Madison for the Presidency, or to have both the Offices at once fill’d by Virginians. This is a thing so manifestly contrary to the intent of the Constitution, that I have always thought it expressly prohibited; which however it is not.—The Madison men are now confident of a full majority of the Electors; but of this I have my doubts—I question whether they will trust to it themselves—Yet they cannot drop their nomination for Vice-President without inconsistency—nor without weakening their canvas for the Presidency.
I know not whether Shaw, will have understood my reference to the Anthology-reviewer, any better than yourself—But my meaning was this—That a Report of a Committee, might ask indulgence for incorrect metaphors, nearly as much as a familiar letter—That such papers were written currente calamo, and that their style, was a circumstance usually suffered to pass without notice—I did think it probable that Shaw’s very microscopic scrutiny into the accuracy of the metaphors in my Report was in its origin Anthology Criticism; and that it proceeded from a disposition so much displeased with the substance, as to be ready to nibble more than was necessary at the form—It was the same disposition, which at New-York thought to degrade the Report, by proclaiming that the Author was a Professor of Oratory—The real fact is that in the composition of that Report, I paid scarcely any attention to the style at-all—It was written at short intervals of leisure from a most laborious investigation of the facts, and of the principles upon which it was founded—Written at different times, and printed from a rough draft, with scarcely a correction other than several erasures—Yet the style was very designedly unusual—My purpose was to command attention—To make the Report be read; and I knew so well the character of the American reading public, that I was sure nothing would contribute so much to get readers, as here and there a flash of declamatory lightening—A mere dry logical state paper would have pass’d uncensured, and unread—This object I believe was very effectually obtained—But as to the correctness of the metaphors, I must abandon that to the critics, for I never stop’d to examine one of them.
Mr. Rose is not yet gone, but is said to be upon the wing—There are so many false reports in circulation respecting the progress and termination of his mission that I scarcely can tell you any that is near the truth—You see the federalists, in and out of Congress storming the Executive for information—papers—foreign correspondence—Mr: Armstrong’s letters—&c &c &c—You and I know what it is, for American Ministers abroad to have all their official communications liable to be divulged to all the  a  call of papers from Congress—Mr. Jefferson holds a tighter hand upon foreign papers than was possible  I am glad he does—If what he has communicated were published, it would aid him more than it would his anglo-federal enemies; but I believe his real apprehension is that it would exasperate the people against England more than he yet wishes to see them.
I think Congress will adjourn in the course of next month—The members are becoming very impatient to go home—nothing keeps them together but the wish before they go to repeal the Embargo—They might indeed give the President a discretionary power to remove it during the recess, but he does not chuse to have it. The Senate have pass’d a bill for raising six thousand men; with two brigadier-generals and no commander in chief.
Affectionately your’s.
